Case 2:18-cr-00355-JDC-KK Document 26-1 Filed 06/11/19 Page 1 of 1 PageID #: 70



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                     CASE NO. 2:18-CR-00355-01

VERSUS                                       UNASSIGNED DISTRICT JUDGE

ERIC J RICHARD (01)                          MAGISTRATE JUDGE KAY



                        NOTICE OF MANUAL ATTACHMENT



ATTACHMENTS TO:            Exhibit List of Evidentiary Hearing on (# 20) Motion to
                           Suppress

      DESCRIPTION:         Government 1 - DVD of Dash Camera

      FILED BY:            AUSA

      FILE DATE:           April 11, 2019

***********************************NOTICE***********************************

The attached document is an original manual attachment provided by counsel. Please
return to the Clerk’s Office!

This attachment could not be converted to electronic form. The original will be maintained
in the division of the presiding judge, until expiration of appeal delays.

Attachment sent to the LAKE CHARLES DIVISION.

                                                Prepared by: Tina Benoit
